UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):January 12, 2011 LEUCADIA NATIONAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) NEW YORK (State or Other Jurisdiction of Incorporation) 1-5721 13-2615557 (Commission File Number) (IRS Employer Identification No.) , NEW YORK, NEW YORK (Address of Principal Executive Offices) (Zip Code) 212-460-1900 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On January 12, 2011, Leucadia National Corporation (the “Company”) issued the press release attached as Exhibit 99.1 hereto and incorporated herein announcing that it had entered into a voting and support agreement withLundin Mining Corporation (“Lundin”) pursuant to which, subject to the terms of that agreement, the Company has agreed to vote its 17.94% of the outstanding common stock of Inmet Mining Corporation (“Inmet”) in favor of the recently announced amalgamation of Inmet and Lundin. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated January 12, 2011 of Leucadia National Corporation. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 12, 2011 LEUCADIA NATIONAL CORPORATION By: /s/Joseph A. Orlando Name: Joseph A. Orlando Title: Vice President and Chief Financial Officer 3 Financial Statements and Exhibits. (e) Exhibits Exhibit No. Description Press Release dated January 12, 2011 of Leucadia National Corporation. 4
